Citation Nr: 0311054	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees, claimed as bilateral knee and lower 
leg disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

REMAND

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for conjunctivitis and pharyngitis and which 
denied the reopening of his claim for service connection for 
a bilateral knee and lower leg condition.

The veteran was afforded a personal hearing before RO 
personnel in October 2000.  A transcript of the hearing has 
been associated with the claims folder.

The Board notes that the veteran's claim for service 
connection for a bilateral knee and lower leg disorder was 
denied originally in a Board decision issued in October 1999.  
The veteran did not appeal the Board's decision.  Therefore, 
the October 1999 Board decision represents the last final 
action on the merits.  Glynn v. Brown, 6 Vet. App. 523 
(1994).

The case was more recently before the Board in October 2001, 
following the veteran's March 2000 claim to reopen his 
request for service connection for a bilateral knee and lower 
leg disorder.  At that time, in applying the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002), see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002), to this issue, the Board noted that section 3, 
codified at 38 U.S.C. § 5103(A)(f), provides that nothing in 
the section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.  The provisions of the 
implementing regulations concerning the reopening of claims 
are only applicable to claims to reopen a finally decided 
claim filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

However, section 7(b) of the VCAA states that, in the case of 
a claim for benefits finally denied as not being well 
grounded between July 14, 1999 and November 9, 2000, the 
claim can be readjudicated upon the request of the claimant 
or the Secretary's own motion as if the denial had not been 
made.  In October 1999, the Board denied the veteran's claim 
for service connection for a bilateral knee and lower leg 
disorder, based on a determination that the claim was not 
well grounded.  Therefore, the Board found that the denial of 
the claim for service connection for a bilateral knee and leg 
disorder met the criteria of section 7(b).

In VAOPGCPREC 3-2001, VA General Counsel clarified the 
provisions of section 7(b) of the VCAA.  The General Counsel 
indicated that under section 7(b) of the VCAA, the VA, upon 
request of the claimant or upon the motion of the Secretary 
of VA, must readjudicate certain finally decided claims "as 
if the denial or dismissal had not been made."  The General 
Counsel held that if readjudication under section 7(b) is 
timely initiated, the first readjudication of the claim must 
be made by the agency of original jurisdiction.  VAOPGCPREC 
3-2001.  VA, including the Board, is bound by this opinion.  
See 38 U.S.C.A. § 7104(c).  The Board, therefore, referred 
the claim of service connection for a bilateral knee and 
lower leg disorder to the RO for readjudication as if a 
denial had not been made.

Following the Board's October 2001 Remand instructions, the 
RO denied the veteran's claim for service connection for 
degenerative joint disease of both knees, claimed as 
bilateral knee and lower leg condition in September 2002.

After the case again was received at the Board in December 
2002, the Board determined that further development was 
required to properly evaluate the veteran's claim for service 
connection for degenerative joint disease of both knees, 
claimed as bilateral knee and lower leg disorders.  The Board 
undertook additional development with regard to this issue 
pursuant to 38 C.F.R. § 19.9(a)(2)).  A supplemental medical 
opinion, dated in March 2003, was obtained.

Since the Board undertook the aforementioned development, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.  Also, the RO must notify the appellant 
of the applicable provisions of VCAA, including what evidence 
is needed to support the claim, what evidence VA will 
develop, and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must ensure that the 
veteran has been told what evidence he 
must furnish.

2.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for degenerative joint disease of both 
knees, claimed as bilateral knee and lower 
leg disorders, taking into consideration 
the March 2003 VA medical opinion and any 
additional evidence obtained.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



